     Case: 1:18-cv-00167-MPM-RP Doc #: 346 Filed: 03/23/21 1 of 2 PageID #: 6605




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


RACHEL HARRIS, GUARDIAN OF
STEVEN JESSIE HARRIS ON BEHALF
OF STEVEN JESSIE HARRIS                                                             PLAINTIFF

V.                                                        CAUSE NO. 1:18CV00167-MPM-RP

CLAY COUNTY, MISSISSIPPI, FORMER
SHERIFF LADDIE HUFFMAN, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITIES,
SHERIFF EDDIE SCOTT, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITIES,
FORMER DISTRICT ATTORNEY FORREST
ALLGOOD, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY, TANYA WEST, R.N., IN
HER INDIVIDUAL AND OFFICIAL CAPACITY,
PEARSON LIDDDELL, JR., DR. EDMUND
MILLER, DR. SARKER ALEEM, DOE DOCTORS
1-3, AND JOHN DOES 1-5                                                          DEFENDANTS


                                            ORDER

       Before the Court is the motion of defendants Clay County, Mississippi, Sheriff Eddie

Scott, and former Sheriff Laddie Huffman, the Clay Defendants, for Leave to file certain exhibits

to their motion for summary judgment under seal [Docket # 337]. Clay Defendants seek to seal

Exhibits 1, 4, 6, 7, 13, 14, 16, 24, and 25 to the motion, which contain medical records of Steven

Jessie Harris (“Harris”) or references from medical records from hospitals, and the Clay County

jail, deposition testimony discussing Harris’s medical treatment, and documents from court

proceedings addressing issues related to Harris’s mental condition. The Court, having reviewed

the motion, finds that the documents in question should be restricted filings with access to

counsel of record only to protect the privacy interests of Harris in his medical records.
    Case: 1:18-cv-00167-MPM-RP Doc #: 346 Filed: 03/23/21 2 of 2 PageID #: 6606




Accordingly, it is ORDERED that the Clerk of Court shall file Clay Defendants subject exhibits

with restricted CM/ECF access to counsel of record only, and that the documents shall be sealed

from public access only.

       SO ORDERED, this the 23rd day of March, 2021.


                                            /s/ Michael P. Mills
                                           UNITED STATES DISTRICT JUDGE
                                           NORTHERN DISTRICT OF MISSISSIPPI




                                              2
